Citation Nr: 0303535	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  99-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
February 1956.  He died in July 1998, and the appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 decision by the RO in Cleveland, 
Ohio, which, in pertinent part, denied service connection for 
the cause of the veteran's death (one basis for dependency 
and indemnity compensation (DIC)).  A personal hearing was 
held before an RO hearing officer in June 1999.  A 
videoconference hearing was held before a veterans law judge 
in January 2000.  In January 2001, the Board remanded the 
case to the RO for further evidentiary development.  The case 
was subsequently returned to the Board.

REMAND

During his lifetime, the veteran's established service-
connected disabilities included residuals of a fracture of 
the left tibia and fibula, osteomyelitis of the left tibia, 
and a low back disability.  Medical records show that in 
December 1997, he fell and incurred a possible fracture of 
the left tibia, and was also diagnosed with chronic 
osteomyelitis.  The veteran's death certificate shows that he 
died in July 1998, and that the immediate cause of death was 
listed as refractory hypoxia, due to or as a consequence of 
pulmonary embolism, due to or as a consequence of 
adenocarcinoma of the lung, Stage IV.

In January 1999, a physician from Wright-Patterson Air Force 
Base (AFB), Dr. Mitchell, stated that he treated the veteran 
for osteomyelitis of the tibia, and that he died due to 
complications from metastatic cancer.  He said it was unclear 
whether the veteran's clot originated from his osteomyelitis 
of the leg, and that it was possible that a venous thrombus 
originated from the veteran's leg.

In June 1999, A VA doctor opined that it was likely that the 
veteran's 1997 leg injury caused his pulmonary embolism.  In 
July 2000, a VA pulmonary specialist opined that the 
overwhelming likely cause of the veteran's death was 
complications of lung cancer, and that the likelihood that 
the veteran's service-connected osteomyelitis contributed to 
death was less than 1 percent.

In January 2001, the Board remanded the case to the RO in 
part to obtain a medical opinion from a cardiopulmonary 
specialist on the question of whether it is likely that the 
service-connected osteomyelitis, or any other service-
connected disability, might have contributed to or hastened 
the veteran's death.  Although an undated VA opinion was 
subsequently obtained, it does not answer this question.  
Moreover, the identity and title of the author of the opinion 
is unclear.  As the action taken by the RO does not fully 
comply with the last remand instructions, another remand is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.	The RO should submit the claims folder to a VA 
specialist in cardiopulmonary medicine for 
review.  An opinion should be requested 
regarding both of the following questions.

a.	Whether any service-connected disability, 
particularly the osteomyelitis of the left 
tibia, contributed substantially and 
materially to the cause of the veteran's 
death.  
b.	The specialist should be asked to opine as 
to whether it is at least as likely as not 
that the service-connected osteomyelitis 
(or any other service-connected 
disabilities) contributed to or hastened 
the veteran's death, even if it is not 
found to have a causal connection to the 
pulmonary embolus involved in the veteran's 
death.  The claims file should be provided 
to and reviewed by the doctor, and the 
examination report should reflect that such 
review has been performed. 

2.  Thereafter, the RO should review the 
appellant's claims.  If the claims are denied, the 
appellant and her representative should be issued a 
supplemental statement of the case, and given an 
opportunity to respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




